Hosmer, Ch.J.
The plaintiff’s action is essentially on a special agreement, performed on his part; and so it appears from the declaration. The objection that it was nudum pac-not been supported. The maintenance of the defendant’s mother was on his request; and whether he was, or was not, obliged to support her, the loss sustained by the plaintiff, was a sufficient consideration. Mallory v. Lane, Cro. Jac. 342. Foster v. Scarlet, Cro. Eliz. 70. Preston v. Tooley, Cro. Eliz. 74. Rippon v. Norton, Cro. Eliz. 881. Webb’s case, 4 Leon. 110.
The other Judges were of the same opinion.
Judgment to be affirmed.